Case 1:18-ev-05066-NG-S.]B Doeument 19 Filed 03/05/19 Page 1 of 3 Page|D #: 110

§

Bumc|\ S. Golwslnun
r\tt\\mr_\‘ and Cr)unu:lnr at l.u\r

Marcli 4, 2019

Vi F

The Honorable Nina Gershon, U.S. District]udge

U.S. District Court for the Eastern District of Ne\v York
225 Cadman Plaza East

Brooklyn, NY ‘11201

Re: Bow & Drape, Inc. v. Tnlly Commerce Inc, et al.
E.D.N. ’. l o. - - 6 SB

Your Honor:

A. Introduction

l represent Defendant Day to Day Iniports, Inc. (“DTD”). As directed
at the October 24, 2018 hearing before Her llonor, DTD held off on any dispositive
motion pending the parties’ briefing and a decision by this Court on the motion to
remand and cross-motion to transfer venue.

In light of Her Honor’s decision last Thursday denying DTD’s Motion
to Change Venue (Docket No. 16, February 28, 2019), Defendant Day to Day
Imports, Inc., now respectfully requests a pre-motion conference pursuant to
Rule Z(A) of Her Honor’s Individual Motion Practices.

The anticipated Motion will be a Motion to Dismiss pursuant to
Federal Rule 12(b)(6) for failure to state a claim upon which relief can be granted.
DTD understands that service of this letter via ECF constitutes timely service of the
motion because it is within the time that an Answer or other responsive pleading is
due.

B. Ba§is gf Motion
The Complaint alleged that “Bow & Drape retained Truly Comtnerce”,

and described various alleged failures by Truly Commerce in their performance
pursuant to that retainer While the Cornplaint alleges various “breaches and acts of
negligence” by DTD, the sole allegation about DTD’s relationship to Plaintiff is the
allegation that “upon information and belief Day to Day assumed responsibility for
some portion of the contract and Truly Commerce’s responsibility under the
contract”.

Nc\.v York Ot}ice ~ l 215-12 Un\nn ’I`nrnplkc, l-`rcsh l\leadows. NY l 1366
l\‘¢\v jersey Oan:c - 9 !\'Izple“'ood Tcrrs\cc. L:\k:\vnod. N_] 03701
Phonc: 7!8.454.+\22 - eF:\x: 212.859.7307 ~ \vww.gotrcsmanlcg:\l.com

Case 1:18-ev-05066-NG-S.]B Doeument 19 Filed 03/05/19 Page 2 of 3 Page|D #: 111

l,ettet to l'lon. Niiia (l\‘rshon, U.S.l)._l.
P)o\\' & l)t~.lp<.‘. lnc. \»'. ‘l`ml_\‘ (lt)nnnerce Inc.. et ano., lB-cv-l):')()()() (N(}`)(S_IB`)
;\l:irch 5. 20|9

l’age 2 <)1‘3

' Respectfully, such “assutnption of responsibility?’ is not enough to
create any privity for purposes of any alleged breach of contract (First Cause of
Action). Nor does such “assumption of responsibility/’ create any duty required for
purposes of the negligence claim (Second Cause of Action). Importantly, the
Coinplaint does not allege that Plaintiff paid anything to DTD and the Third Cause
of Action for unjust enrichment must also fail.

Q. Legal Argiiment

i. Breach of Contract

Under New York law, a party who pleads a breach of contract claim
against a sub-contractor must establish the “functional equivalent” of privity. w
§gh. Dis t.of Cig; of Newburgh v. Hugh Stubbins & Assocs., 85 N.Y.Zd 535, 539
(1995). In Newburgh, the “Plaintiff reviewed and approved the [sub-contractors
work]. lt retained control of the budget and change orders during the construction
Plaintiff also had a representative at the construction site on a daily basis.” Id. at 538-
39. There have been no such allegations of Plaintist oversight of DTD in this case.

Similarly, there have been no allegations that Truly Commerce, Inc.
entered into any subcontract with DTD as Plaintiff’ s agen_t or on Plaintiff’ s behalf
(Co//{pare MG Fragrance Brands, LLC v. Houbignt, Inc., 759 F. Supp. 2d 363, 375
(S.D.N.Y. 2010)(allowing breach of contract to move forward against sub-contractor
when: (i.) there are allegations that a sub-contract exists; and (ii.) the subcontract was
entered into by the primary contractor as “[Plaiiitiff’s] agent on [Plaintiff’s] behalf ’).

See also Pure Diets India_ Ltd. v. Genco, No. 18-CV-3086 (VEC), 2019
U.S. Dist. LEXIS 17566, at *15-16 (S.D.N.Y. Feb. 4, 2019), a decision last month
where the court distinguished a contract entered into on a third-party’s behalf by its
disclosed agent, in which case the injured “plaintiff that was the intended beneficiary
of the contract” as “was known to all parties at the time the contracts were
negotiated” _ in which case a cause of action for breach of contract may lie by non-
parties. As opposed to where no such allegations are made in which case a cause of
action for breach of contract by non-parties to the contract Will not lie.

New York State Courts hold the same. See 610 _\Y. Rea !ty, LI,§; y.

Rivervie\v W. (`=Qntragt_ing, Ll,§ §, 2016 NY Slip Op 30946(U), 2016 N.Y. Misc. LEXIS
1927 (S.Ct. New York County May 24, 2016)( justice Debra A. _]ames)(dismissing

breach of contract claims by third parties Who lacked privity). The appeal in M
Realt;y, Ll,C, will appear again in our discussion of Negligence belo\v.

Case 1:18-ev-05066-NG-S.]B Doeument 19 Filed 03/05/19 Page 3 of 3 Page|D #: 112

l_,etter to l'lon. Nina ('}ershon. L?.S.l).`l.

Bo\v & Drape, lnc. v. 'l`ruly (',`ommerce lnc.` et ano.. lli-c\'-()Sl)()() (NG)(S]B)
h'larcli 5. 2019

l)age 3 of 3

ii. Negligence

In the appeal of Mtlttnlnrll&xtlhnmsaylél@nnactmg_lll&,
45 N.Y.S.Zd 391 ('1 st Dep’t 20 `17), the 1"`irst Appellate Division affirmed the dismissal
of the breach of contract and negligence claims brought by parties who were not in
privity because they were not parties to the contract Importantly, the Appellate
Division held that the trial “court properly dismissed the [] cause of action alleging
negligence against [the subcontractor] * * * because plaintiff cannot recover contract
damages under a negligence theory”. § at 392. That’s the case here, where the
claim for negligence is a mere repackaging of the breach of contract clairn.

And the negligence claim, on its face, fails because the Plaintiff has not
and cannot allege a duty of care owed by DTD. “Time and again we have required
‘that the equation be balanced; that the damaged plaintiff be able to point the finger
of responsibility at a defendant owing, not a general duty to society, but a specific
duty to him”’. Lauer v. Cigz of N.Y., 95 N.Y.Zd 95, 100 (2000) citing the bane of law
students everywhere,]ustice Cardozo’s decision in Palsgraf v. Long Island R Co., 248
N.Y. 339 (1928).

iii. Unjust Enrichment

The unjust enrichment claim is below the jurisdiction requirements for
diversity jurisdiction in this court, and therefore if the first two causes of action are
dismissed, the third cause of action for unjust enrichment must be dismissed as well.
ln addition, if no breach of contract or negligence was done by DTD against
Plaintiff, then no action for unjust enrichment can lie in any case because there was
no privity and no duty - nor any allegation Of any relationship at all or the receipt of
any funds from the Plaintiff by DTD.

For these reasons Defendant Day to Day Imports, Inc. respectfully
submits that the Complaint should be dismissed with respect to claims against itself,
because the Complaint failed to state a claim upon which relief can be granted

    

aruch S. Gottesman, Esq.
Served on all parties via ECF

